UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1714



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

DAVID E. COOPER; RUBY C. COOPER,

                                           Claimants - Appellants,

          versus


REAL PROPERTY LOCATED AT 9917 AMAZONA DRIVE,
HUNTERSVILLE, NORTH CAROLINA,

                                                         Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-354-3-P)


Submitted:   February 29, 2000            Decided:   March 30, 2000


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David E. Cooper, Ruby C. Cooper, Appellants Pro Se. William A.
Brafford, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David and Ruby Cooper appeal the district court’s orders

granting the United States’ motion for forfeiture of the Defendant

Property and denying the motion for reconsideration.        We have

reviewed the record and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See United States v. Cooper, No. CA-97-354-3-P

(W.D.N.C. Feb. 9 and Oct. 4, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the de-

cisional process.    The motion to remand the case to the district

court is denied.




                                                           AFFIRMED




                                  2